            Case 1:19-cv-02354 Document 1 Filed 08/05/19 Page 1 of 5




                   UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA


FRANKIE D. HALL                              :
2677 Evergreen Road                          :
Odenton, MD 21113                            :
                                             :
       Plaintiff                             :
                                             :
vs.                                          :
                                             :
DEPARTMENT OF DEFENSE                        :
                                             :
       Defendant                             :

                                  COMPLAINT

                                   Introduction

  1.    This is an action for judicial review of a decision of the Department of

        Defense Physical Disability Board of Review (PDBR). See Exhibit “A”.

  2.    Review is sought under the provisions of the Administrative Procedures

        Act, 5 U.S.C. § 701 et seq.

  3.    Plaintiff is Frankie D. Hall, a veteran of the United States Army.

  4.    Defendant is the United States Department of Defense (DoD).

  5.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and § 1346.



                                Factual Background

  6.    In 2003, Plaintiff was separated from the Army due to an unfitting disability
        Case 1:19-cv-02354 Document 1 Filed 08/05/19 Page 2 of 5




     resulting from chronic right knee pain. Although Plaintiff also suffered from

     obstructive sleep apnea (OSA), the Army determined that Plaintiff’s OSA

     was not unfitting. The disability rating assigned by the Army for the

     unfitting knee disability based upon Department of Veterans Affairs (VA)

     criteria was zero percent.

7.   As a result, Plaintiff was ineligible for ongoing military disability retirement

     benefits.   Such benefits, which include non-monetary benefits such as

     Tricare health care eligibility, require an unfitting disability rating of 30%

     or more.

8.   Following separation, the Department of Veterans Affairs rated Plaintiff’s

     OSA at 50% retroactive to the date of separation.

9.   Had Plaintiff’s OSA been considered unfitting he would be eligible for

     ongoing non-monetary military disability retirement benefits.

10. In 2014, Plaintiff requested a review of his disability rating by the PDBR

     pursuant to 10 U.S.C. § 1554a. The PDBR is a DoD tribunal established by

     statute to review disability ratings of 20% or less issued during the period

     September 11, 2011 through December 31, 2009. The PDBR accepted

     Plaintiff’s case for review and changed his disability rating for the unfitting

     knee disability to 10%.

11. However, the PDBR refused to recognize Plaintiff’s OSA as unfitting.
        Case 1:19-cv-02354 Document 1 Filed 08/05/19 Page 3 of 5




                                    Cause of Action

12.   Judicial review of the PDBR is performed using the standards of § 706 of

      the Administrative Procedures Act, 5 U.S.C. § 706. The PDBR’s decision

      may be set aside if it is contrary to law, if it was made without observance

      of procedures required by law, if the PDBR acted arbitrarily and

      capriciously, or if it abused its discretion.

13.   Moreover, the PBDR will be found to have acted arbitrarily and

      capriciously if it failed to consider relevant factors, if it considered factors

      it should not have considered, if it entirely failed to consider an important

      aspect of the problem, or if it has provided an explanation for its decision

      that is implausible or runs counter to the evidence. See generally, Motor

      Vehicles Mfrs Ass’n of U.S., Inc v. State Farm Mut. Auto Ins. Co., 463 U.S.

      29 (1983). There must also be a rational connection between the facts found

      and the choices made. Id.

14.   Applying the foregoing standards, the decision of the PDBR should be

      reversed for reasons that include, but are not limited to, the following:

      a. Under Army Regulation 635-40, §5-2, the existence of an unfitting

          disability is based upon a soldier’s inability to reasonably perform the

          duties of his or her office, grade, rank or rating. For an enlisted

          member, this means the duties of his or her permanent military
 Case 1:19-cv-02354 Document 1 Filed 08/05/19 Page 4 of 5




   occupational specialty (PMOS). Here, Plaintiff’s PMOS was as a

   Signal Intelligence Analyst. His job required constant alertness and

   extended mental concentration. The PDBR did not consider the duties

   of Plaintiff’s job in making its decision, and this is a factor it should

   have considered.

b. The PDBR did not consider that Plaintiff was diagnosed with severe

   OSA, and he reported to his doctors that he was likely to fall asleep

   while sitting and reading. His job required extended sitting and reading.

   This is a factor that the PDBR should have considered.

c. The PDBR relied upon the absence of symptoms of OSA from

   Plaintiff’s service treatment record prior to a sleep study that occurred

   in November 2002. However, the treatment records show that Plaintiff

   reported sleep difficulties as early as August 9, 2002. To the extent the

   PDBR is relying upon the absence of symptoms prior to August 9,

   2002, that absence is irrelevant to his later diagnosis of OSA and is a

   factor that the PDBR should not have considered. To the extent the

   PDBR is ignoring that Plaintiff had OSA symptoms for months prior to

   his sleep study, the PDBR’s explanation runs contrary to the evidence.

d. The PDBR relied upon Plaintiff’s difficulties in using a Continuous

   Positive Airway Pressure (CPAP). However, under AR 40-501, §3-
           Case 1:19-cv-02354 Document 1 Filed 08/05/19 Page 5 of 5




            41(c), severe OSA by itself can be an unfitting condition warranting

            disability processing and Plaintiff had severe OSA. That Plaintiff had

            difficulties accommodating the CPAP machine is a factor that should

            not have been considered by the PDBR in denying the severe OSA as

            an unfitting condition.

         e. The PDBR relied upon the absence of performance based evidence

            from the record to the effect that Plaintiff could not perform his duties

            due to his OSA. However, the nature of Plaintiff’s work was such that

            the effects of daytime sleepiness on his performance would not be noted

            in the records reviewed by the PDBR. This was a fact that should have

            been considered by the PDBR but was not.

 WHEREFORE, Plaintiff prays that this Honorable Court reverse the decision of

 the PDBR, remand the case for a new decision, and award Plaintiff his attorney

 fees and costs.

                                                   Respectfully submitted
                                                   s/ Jason W. Manne
                                                   Jason W. Manne
                                                   Attorney at Law
                                                   DC Bar No. 1018840
Dated: August 5, 2019
Manne Law Office
P.O. Box 81860
Pittsburgh, PA 15217
Tel: (724) 635-5718
Fax: (412) 421-8571
Email: JManne@lawmanne.com
